Citation Nr: 0833041	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a kidney 
laceration.


REPRESENTATION

Appellant represented by:	Jennifer M. Callahan, Ed.D., 
Representative


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service with the United 
States Army from February 1946 to October 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in April 2003 by the 
Cleveland, Ohio Regional Office (RO) (known as the "Tiger 
Team") of the Department of Veterans Affairs (VA), which 
denied service connection for a kidney condition.

In April 2006 the Board remanded the veteran's claim for 
further development.  The development has been completed, and 
the case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Residuals of a kidney laceration are not shown to be 
related to events in military service.


CONCLUSION OF LAW

Residuals of a kidney laceration were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
a kidney disability was received in February 2003.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Cleveland RO (the Tiger Team) in correspondence 
dated in February 2003.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a statement of 
the case was issued in March 2004.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in October 
2006, and the veteran was provided one year from the date of 
this letter to submit additional evidence in support of his 
claim.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service unit history, private treatment records, and 
statements pertaining to his claimed disability from the 
veteran, his sisters, and his representative have been 
obtained and associated with his claims file.  The veteran 
has also been provided with a VA urology/surgery examination 
to assess the current nature and etiology of his claimed 
kidney disability.  When the veteran indicated in February 
2007 that he was unable to report for an additional VA 
genitourinary examination in Boston, he was provided with a 
fee-basis genitourinary examination to accommodate him.  In 
May 2008, the veteran indicated that he had no other 
information or evidence to submit in support of his claim.

Furthermore, the veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2007).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran contends he is entitled to service connection for 
residuals of a kidney laceration as a result of a motor 
vehicle accident while serving with the United States Army in 
Germany with the 55th Quartermaster Sales Company in October 
or November 1946.

Initially, the Board notes that the veteran's service 
treatment records are unavailable.  The National Personnel 
Records Center (NPRC) reported that the records may have been 
destroyed in a fire at that facility in 1973.  In addition, 
neither the Unit History of the 55th Quartermaster Sales 
Company from August 1943 to March 1947, nor the Report of 
Operations of the same company from May 1945 to May 1946 
documents the veteran's accident or claimed injuries.  
Moreover, additional efforts to search for alternative 
records to document the claimed motor vehicle accident and 
subsequent treatment for injuries were unsuccessful.  The 
Board points out that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as this, in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's service connection claim 
has been undertaken with this duty in mind.  In the April 
2006 Remand, the Board conceded that a December 1950 VA 
hospitalization record and a December 1953 application for an 
insurance policy supported his claim of having sustained a 
kidney injury to some extent during active service in 1946.  
In addition, the veteran's record of separation from military 
service remarks that he was retained in service at his own 
consent to undergo medical care for 65 days.

In a private history and physical report from Saint Vincent 
Hospital dated in January 2000, the veteran was noted to be a 
long-time heavy smoker who continued to smoke at the present 
time.

Private treatment notes from Fallon Clinic dated from January 
2000 to May 2002 contained no complaints, findings, or 
treatment related to any kidney problems.  A March 2000 
private treatment report from Milford Urology documented 
follow-up treatment for prostate cancer, but contained no 
complaints, findings, or treatment related to any kidney 
problems.  

In a VA joints examination report dated in July 2002, the 
veteran reported that among the several injuries he sustained 
in a motor vehicle accident in Munich, Germany while in 
service was a punctured kidney.  No findings related to this 
claim were made.

Private radiology reports from Milford Hospital dated in 
March 2004 revealed the discovery of a solid renal mass and 
two simple cysts on the veteran's left kidney after he 
complained of epigastric and left lower quadrant pain.  An 
operative report from Saint Vincent Hospital dated in April 
2004 indicated that the veteran had a partial left kidney 
removal (left renal exploration with intraoperative 
ultrasound with left renal biopsy, laparoscopic 
radiofrequency ablation, and left partial nephrectomy), and 
the postoperative diagnosis was left renal cell carcinoma.  A 
private radiology report from Milford Hospital dated in March 
2005 listed an impression of chronic changes of the left 
kidney with hydronephrosis and cysts; pattern unchanged.  No 
findings or opinions were provided as to the etiology of the 
veteran's left renal cell carcinoma.

In a VA urology/surgery examination report dated in November 
2006, the veteran related his history of left side renal 
cancer, and prostate cancer that was detected 8 years ago.  
The examiner diagnosed prostate carcinoma and left renal cell 
carcinoma status post partial nephrectomy.

In a lay statement signed by the veteran's sisters that was 
received in December 2006, they stated that he has had 
numerous problems since his in-service accident.

As noted above, the veteran indicated in February 2007 that 
he was unable to travel to Boston, Massachusetts for a VA 
genitourinary examination, and he requested to be rescheduled 
for an examination by a urologist closer to his home.  In a 
fee-basis genitourinary examination report dated in June 
2007, the veteran stated that he had been suffering from post 
traumatic kidney cysts since 1946.  The veteran described his 
frequency and intervals of urination as well as symptoms of 
weakness, fatigue, and limitation of exertion.  He further 
reported that he does not require any procedures for his 
genitourinary problem, including regular dialysis.  Following 
a physical examination, review of the veteran's claims file, 
and diagnostic testing, the physician diagnosed status post 
left partial nephrectomy for renal cell carcinoma.  He opined 
that he could not resolve whether the veteran's claimed 
kidney disability was the result of trauma while in military 
service without resorting to mere speculation.  He noted that 
available medical records indicated that the veteran was a 
smoker and reasoned that a smoking history is considered a 
risk factor for the development of renal cell carcinoma.  He 
added that he could find no specific case-controlled medical 
literature, however, that cited a prior history of kidney 
trauma as a risk factor for the development of renal cell 
carcinoma.  

In an undated addendum, the fee-basis examiner noted that the 
veteran claimed that the trauma to his left flank area must 
have involved his kidney, although there were no records that 
documented kidney trauma and no records detailing follow-up 
issues with the kidney until the renal cell carcinoma was 
discovered by change in 2004.  He further observed that 
submitted records (in the claims file) from the urologist and 
PCP (primary care physician) did not document any link to 
trauma while he was in active service.  The examiner 
concluded that there was no additional data that altered his 
prior response and that he could not resolve the issue 
without resorting to speculation.

Analysis

The Board has considered the veteran and his representative's 
contentions, but finds that service connection for the 
veteran's claimed kidney disability is not warranted because 
there is no connection between his claimed disability and any 
event, injury, or disease during active military service.

Although the veteran has alleged that an in-service motor 
vehicle accident caused his claimed kidney disability, and 
the Board has conceded a kidney injury to some extent during 
active service, the Board notes that there are no medical 
records showing any complaints, findings, or treatment for 
any kidney disorders until March 2004 - more than 56 years 
after separation from active service - when private medical 
records noted the discovery of a large mass and two simple 
cysts on the veteran's left kidney.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  

Significantly, although the veteran mentioned during a July 
2002 VA joints examination that he believed that he punctured 
his kidney during the motor vehicle accident while in 
service, the record includes no competent private or VA 
medical opinion establishing a medical relationship between 
the post-service diagnosis of renal carcinoma or renal cysts 
and any established event in service, and neither the veteran 
nor his representative has presented, identified, or alluded 
to the existence of, any such opinion.

By comparison, the only competent medical opinion regarding 
the etiology of the veteran's claimed kidney disability is 
from the June 2007 fee-basis examination report.  The 
physician indicated that the medical literature did not cite 
a history of renal trauma as a risk factor for the 
development of renal cell carcinoma and that he could not 
resolve the issue of whether the veteran's claimed kidney 
disability was related to any in-service kidney trauma 
without resorting to mere speculation.  Medical evidence that 
is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Consequently, the Board finds that this evidence is 
insufficient to show that the veteran's current status post 
left partial nephrectomy for renal carcinoma and renal cysts 
are related to events incurred during active service, to 
include any kidney injury.  

The fee-basis physician further explained that a smoking 
history is considered a risk factor for the development of 
renal cell carcinoma.  Competent medical evidence from Saint 
Vincent Hospital dated in January 2000 shows that the veteran 
was a long-time heavy smoker who continued to smoke at that 
time.  The Board points out, however, that for claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  For the purpose of 
this section, the term "tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe tobacco, and roll-your-
own tobacco.  See 38 C.F.R. § 3.300 (2007).  

In addition to the medical evidence, the Board has considered 
the assertions that the veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the veteran's belief that he has a 
current kidney disability as a result of events during 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
kidney disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for residuals of a kidney laceration must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of a kidney 
laceration is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


